Citation Nr: 1734833	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-37 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective February 27, 2007.

In September 2010, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  In November 2011, the Board remanded this matter for further development.  Also at that time, the Board found that the issue of TDIU was properly before it pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board again remanded these matters in February 2015.  In a March 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to a TDIU, effective February 3, 2017.  As that award did not represent a full grant of the benefit sought for the period prior to February 3, 2017, the claim for a TDIU prior to that date remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment in the areas of work, judgment, thinking and mood, but has not been productive of total social and occupational impairment. 

2.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD, along with his lumbar spine, radiculopathy, and eye disabilities, has precluded him from securing or following a substantially gainful occupation since February 27, 2007.


CONCLUSIONS OF LAW

1.  Since the grant of service connection, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have been met since February 27, 2007.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD has been rated as 30 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Following a review of the record, the Board finds that a higher 70 percent rating is warranted from the effective date of service connection on February 27, 2007.  The relevant rating criteria for a 70 percent rating or higher are as follows.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

As an initial matter, the Board notes that the Veteran has been diagnosed with dysthymia and a panic disorder associated with his PTSD.  He has also been periodically diagnosed with dementia NOS, pre-senile dementia, and/or pseudodementia.  However, because no VA examiner has attributed any psychiatric symptomatology to dementia, including the February 2017 VA examiner despite a specific request, and because VA treatment notes show that the Veteran's treating providers have provided assessments of severe PTSD, even in the setting of dementia, the Board will consider all of the Veteran's psychiatric symptomatology in determining the assigned rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 70 percent rating for the entire appeal period.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for the service-connected PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Here, deficiencies in the area of work, family relations, thinking, and mood have been shown by the objective clinical evidence throughout the entire appeal.  Regarding work, the Board notes that the Veteran and his wife have consistently reported psychiatric symptoms, including impaired concentration and attention, that impact the Veteran's ability to work since as early as February 1985, and impaired attention/concentration has been objectively observed during VA treatment, including in July 2011.  Indeed, in August 2010, the Veteran's treating VA provider opined that the Veteran is totally occupationally impaired due to PTSD, and in August 2013, a VA provider found that the Veteran is "definitely not gainfully employable as a result of his [PTSD] and related conditions..."  Thus, deficiencies in work due to PTSD are shown.

The record also supports deficiencies in family relations.  The record, including lay testimony of the Veteran's wife, shows frequent conflict between the Veteran and his wife.  In July 2010, the Veteran apologized during treatment to his wife for being irritable.  In January 2013, it was noted that the Veteran "displays anger with [his wife] as is his baseline," and in June 2013, the Veteran reported that his wife "basically avoids me and stays away...."  In August 2013, he reported an inability to engage in conversation with family at a recent family reunion, and during various VA examinations, the Veteran reported poor relationships with his step-children.  In November 2014, he reported avoidance "even from family."  Thus, deficiencies in family relations are also shown by the record.

Finally, turning to thinking and mood, ongoing VA treatments consistently show the Veteran to be easily irritated, dysthymic, or depressed, with the Veteran reporting in November 2013 that "nothing ever changes."  The Veteran has been prescribed medication specifically for mood throughout the period on appeal.  VA treatment records further show the Veteran to have treatment-resistant dysthymia and/or treatment refractory depression, including in September 2012.  Ongoing VA treatment also shows routine observations of the Veteran to be angry or irritated, such as in July 2011, and to also be "short" or to answer questions with one-word responses, such as noted in January 2012 and April 2010.  There is also evidence of deficiencies in thinking.  In this regard, in February 2008, the Veteran described road rage with thoughts of shooting at other cars with a paint ball gun though he does not own one.  He also had thoughts of hurting a former employer because he was fired from a job.  In June 2009, he reported suicidal ideation with a plan to carry out "a couple of them" and in October 2011, he expressed some homicidal ideation toward teenagers having a party outside his home.  

Also probative of a higher 70 percent rating are ongoing GAF scores throughout the period on appeal indicating serious or severe impairment.  In August 2013, it was noted that the Veteran's GAF score remained in the 45 range and had been the assessment of previous psychiatrists since 2007.  In November 2013, it was noted that the Veteran had been averaging a GAF score in the low 40s for several years.  Indeed, the record shows even lower GAF scores assigned during earlier periods, including a GAF of 30 in February 2009 and from October to December 2009, and 35 in January 2008, January 2009, July 2010, and September 2010.  In June 2013, it was noted that the Veteran's low GAF scores in the 40s are indicative of his severe social and occupational impairment due to his PTSD.

The Board recognizes that VA examinations in August 2007, July 2012, and February 2017, with the first two examinations notably conducted by the same examiner, resulted in findings of less severe PTSD, generally characterized by the examiners as productive of mild or transient symptoms.  However, the Board finds that the VA examination reports are in stark contrast to the overwhelming amount of medical evidence in the form of ongoing VA treatment notes, and lay testimony from the Veteran and his wife, supporting that the Veteran has severe PTSD.  In this regard, VA treatment notes show that GAF scores of 45 or lower, indicating serious impairment, were consistently assigned over the course of seven years by four different treating physicians.  

Thus, the Board concludes that the VA examination reports are of limited probative value as to the severity of the Veteran's PTSD.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).

Given the evidence as summarized above, the Board finds that the Veteran's PTSD with depression/dysthymia and panic causes serious occupational and social impairment with deficiencies in the areas of work, judgment, thinking, and mood due to symptoms such as impaired concentration, irritability, social isolation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since February 27, 2007, the Veteran's PTSD with associated dysthymia and panic, has most closely approximated the 70 percent rating.

However, the Board finds that at no time have the criteria for a higher 100 percent rating been met, as the evidence does not show total social and occupational impairment.  Foremost, the record does not show total social impairment.  In this regard, in February 2008, the Veteran reported that he is dependent on his wife emotionally and physically.  In September 2008, while the Veteran reported that relationship problems contributed to his unhealthy eating, he simultaneously reported that he could somewhat rely on friends/family for support.  Furthermore, though he reported difficulty, he did attend a family reunion around July 2013, and has maintained a marriage of over 30 years with a wife who consistently accompanies him to his VA appointments.  He has also discussed a seemingly supportive relationship with a stepdaughter in July 2014 and March 2015, who is shown to have lived with the Veteran and his wife.  He also has reported on knowledge of his siblings' health, supporting some relationship, and as well as limited contact with friends during an August 2007 VA examination.  

The Veteran has also been frequently noted to be friendly, cooperative, pleasant, and/or calm, or to be able to develop rapport during VA treatment, such as in July 2011, October 2011, January 2012, August 2012, March 2013, November 2013, February 2014, July 2015, June 2016, October 2016, and February 2017.  Also significant is the Veteran's involvement in his own routine VA healthcare for various disabilities, his interest in psychotherapy in January 2013, and his interest in weight loss program through VA in August 2008.  He has reported exercise or being active at home and participating in home exercise in furtherance of his health, such as in July 2012 and November 2014, and interest in video games, the computer, and watching television, as reported in September 2007, August 2008, April 2011, and December 2012.  Such evidence of motivation and maintained interests weighs against a finding of total impairment due to PTSD and associated symptoms.

The Board acknowledges that the record shows some symptoms associated with a 100 percent rating, including evidence of impairment in the Veteran's ability to perform activities of daily living (including maintenance of minimal personal hygiene) and, arguably, disorientation to time or place.  In this regard, the Veteran's wife has reported that she has to remind the Veteran to get dressed or bathe and lays out his clothes, and he was noted on occasion to be disheveled, such as in March and July 2014.  He has also been shown to miss the day or date on mental status examination, such as in March 2011 and July 2011.

However, more often than not the Veteran was observed to be well-groomed, neatly-groomed, or casually or appropriately attired, such as in August 2008, December 2010, March 2011, July 2011, March 2013, November 2013, and February 2014.  Moreover, as it pertains to not knowing the date, the Veteran has also been observed to be disinterested in July 2011, or to show poor effort in January 2013, and has not otherwise been shown to be truly disoriented.  In any event, there is nothing to show that any such symptoms related to hygiene or disorientation, or similar symptoms contemplated by a 100 percent rating, are of such severity, frequency, and duration to result in total social and occupational impairment.  Nor is there evidence of other symptoms contemplated by a higher rating, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives, own occupation, or own name.

Thus, as the record does not establish total social impairment, the Board finds that a higher 100 percent rating is not warranted at any point during the period on appeal.

As a final matter, in its November 2011 decision, the Board found that the evidence of record raised a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).  In a March 2017 rating decision, the AOJ granted entitlement to a TDIU, effective February 3, 2017.  Following review of the record and resolving reasonable doubt in the Veteran's favor, the Board now finds that a grant of TDIU for the period prior to February 3, 2017, is also warranted.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

In this case, given the Board's grant herein of a 70 percent disability rating for PTSD since February 27, 2007, the effective date of service connection, the schedular criteria for a TDIU are met as of that date.  38 C.F.R. § 4.16(a).  The question remaining, then, is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD.  The Board finds that he is.

Here, the record shows that the Veteran has had three years of college education and a varied history of employment as a tractor trailer driver, radiology tech, merchant seaman, cook, realtor, mechanic, and business owner.  He has not been gainfully employed during the relevant period on appeal.  Though his reported work history has been somewhat inconsistent, what has been consistent is that he has not maintained gainful employment since February 27, 2007.  That finding is supported by ongoing VA treatment notes and a July 2007 SSA statement of earning showing that from 1997 on, with the exception of 2003, the Veteran reported no income at all, and in 2003, the reported income was marginal at best.

The Board finds that the most probative evidence supports that the Veteran's PTSD renders him unemployable.  In this regard, in August 2010, the Veteran's then-treating provider opined that the Veteran "is unable to obtain gainful employment because of his service-connected PTSD."  In August 2013, November 2013, and July 2014, a different treating VA provider similarly found that the Veteran is not gainfully employable as a result of his PTSD and related conditions.  Those conclusions are supported by ongoing VA treatment notes showing constant irritability, anger, and depression, as well as GAF scores indicative of serious impairment in occupational functioning.  As the foregoing opinions and assessments were based on examination of the Veteran and familiarity of the Veteran's medical history gained through routine treatment of the Veteran, they are considered highly probative.  

In contrast, for reasons discussed above, the Board finds that the opinions of the VA examiners as to the severity of the Veteran's PTSD, including its impact on occupational functioning, to be of limited probative value.  Indeed, they are inconsistent with the record as a whole and the assessments of four different providers, and do not appear to account for the Veteran's wife's statements concerning the nature of the Veteran's PTSD symptoms.

In this regard, in connection with other appeals, the Veteran and his wife have reported impairment in the Veteran's ability to work due to symptoms attributable to his PTSD, though arising in the context of other service-connected disabilities.  For example, in a February 1985 statement, in discussing his service-connected eye disability, the Veteran reported that work involving personal customer contact was stressful and frustrating and that he lacked concentration and judgment.  He also claimed psychological and emotional effects of his service-connected eye disability.  In December 2005, he similarly reported decreased attention span, and in a July 2006 statement detailing the Veteran's service-connected low back problems, the Veteran's wife symptoms of difficulty concentrating at work due to pain, irritability, verbal abuse, a worsened "mental attitude," and a belittling of other people.  

Thus, the evidence is at least in equipoise as to whether the Veteran's psychiatric symptoms alone render him unemployable,  And, when those symptoms are viewed in combination with the Veteran's service-connected low back disability and associated symptoms, which impairs his ability to perform physical employment, and his service-connected eye disability, which impairs his ability to see and read, the Board finds that the Veteran's service-connected disabilities, collectively, would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.S. § 5107; Gilbert, 1 Vet. App. 49.  In short, resolving all doubt in the Veteran's favor, the criteria for a TDIU have been met effective February 27, 2007, and entitlement to a TDIU is granted as of that date.





	CONTINUED ON NEXT PAGE





ORDER

A rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

TDIU is granted effective February 27, 2007, subject to the rules and regulations governing the payment of VA monetary benefits.



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


